Title: To Alexander Hamilton from Philip Schuyler, 13 September 1799
From: Schuyler, Philip
To: Hamilton, Alexander


My Dear Son
Albany Friday Sept. 13th 1799

I had the pleasure at Seven this morning to embrace my Dear Grand Children who with the Maids arrived in good health.
A young woman was taken Ill on board supposed occasioned by being frightened, at seeing a coffin which passed the Sloop in a boat, the captain had the precaution immediately to put her on shore, a few Miles below this, and she is come to town, and has not the yellow fever.
Such Accounts as we can rely on, give us the distressing intelligence that the contagion is spread over every part of the City of N York. Angelica informs me that you did not intend to remain in New York. I hope so, and most earnestly intreat you, on no Account to enter that City, pray give me assurances that you will comply with my request, and If possible to come here.
Margret is much better, Altho Still very weak. Mr Rensselaer returned Last evening from Niagara.
Adieu My Dear Sir,   Your ever most affectionate
Ph Schuyler
I suppose Eliza will be here on Sunday or Monday next.
